Citation Nr: 0811710	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic lumbar spine 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from April 1944 to May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for lumbar spine degenerative disc 
disease.  In March 2008, the veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  At the hearing, a Motion to Advance on the Docket 
was advanced.  In March 2008, the Board granted the motion.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's chronic lumbar spine 
degenerative disc disease originated during wartime service.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, chronic lumbar spine 
degenerative disc disease was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in September 
2004, October 2004, November 2004, December 2004, October 
2005, March 2006, and August 2006 which informed the veteran 
of the evidence generally needed to support a claim for 
service connection and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  Such notice effectively 
informed him of the need to submit any relevant evidence in 
his possession.  The September 2004, October 2004, November 
2004, and December 2004 VCAA notices were issued prior to the 
March 2005 rating decision from which the instant appeal 
arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
was afforded a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588).  

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The veteran's service medical records indicate that he was 
treated for low back trauma.  An April 1945 treatment record 
states that a piece of iron fell 15 feet and struck the 
veteran over the glutenal area.  The veteran was noted to 
exhibit "spasm and induration" of the deep tissues.  A 
diagnosis of a "contusion (lower back) was advanced.  At his 
May 1946 physical examination for service separation, the 
veteran's 1945 back injury was noted.  The examiner reported 
that the veteran's spine was "normal."  

In his August 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
sustained a chronic back disorder during active service.  He 
clarified that he received ongoing chiropractic treatment for 
his back since service separation.  

A September 2005 written statement from Paul C. MacKenzie, 
D.C., conveys that the veteran had been treated for 
"long-standing" low back pain since July 1988.  The veteran 
was noted to exhibit findings consistent with lumbar spine 
degenerative disc disease and degenerative joint disease.  
The doctor opined that:

Conditions of this degree are of long 
standing.  It is my understanding that 
[the veteran] experienced a back injury 
while serving in the United States Navy 
in 1945.  It is entirely possible, based 
on the level of degeneration seen in the 
1996 X-rays, that [the veteran's] current 
condition is related to injuries incurred 
at that time.  

At a November 2005 VA examination for compensation purposes, 
the veteran was diagnosed with lumbosacral spine degenerative 
disc disease.  The examiner commented that:

In the opinion of the examiner, it would 
be less likely than not that the 
veteran's current day degenerative disk 
disease had its origin secondary to 
contusion of the back in 1945 in the 
service.  

In a November 2006 addendum to the November 2005 examination 
report, the examiner clarified that:

In clarification of the opinion rendered 
that this veteran's contusion of the back 
in 1945 in service is less likely than 
not to be causally related to his current 
day degenerative disc disease, the 
rationale for this would be that it is 
unlikely that a contusion of the back, 
which is most likely self-limited, would 
lead to such an advanced condition of the 
low back.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Initially, the Board observes that the RO apparently 
gave less weight to Dr. Mackenzie's opinion due to the fact 
that he is a chiropractor.  While both the RO and the Board 
can take into account expertise and qualifications when 
weighing the probative value of medical opinions, the Court 
has held that chiropractors are medical professionals and 
therefore competent to provide medical nexus evidence.  Pond 
v. West, 12 Vet. App. 341, 345 (1999).  

In this instance, while the VA examiner determined that the 
veteran's lumbar spine degenerative disc disease was not 
related to his inservice low back trauma and/or active 
service, Dr. Mackenzie, the veteran's long-time treating 
chiropractor, concluded that the disability was consistent 
with his inservice low back trauma.  Neither examiner 
appeared to provide more extensive or persuasive rationale 
than the other.  Given these facts, and because there is no 
reason to doubt the veteran's assertions as to a continuity 
of symptomatology since service, the Board concludes that the 
evidence is in relative equipoise as to the issue of the 
veteran's entitlement to service connection for chronic 
lumbar spine degenerative disc disease.  

In resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection is now warranted for 
chronic lumbar spine degenerative disc disease.  




ORDER

Service connection for lumbosacral degenerative disc disease 
is granted   



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


